DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see response to non-final, filed 02/11/2021, with respect to invocation of 35 USC 112 (f) interpretations have been fully considered and are persuasive.  The interpretation of claims under 35 USC 112 (f) has been withdrawn in light of the newly amended claims.
Reasons for Allowance
Claims 1-9 and 11-14 are allowed.
Claim 10 is cancelled.
The following is an examiner’s statement of reasons for allowance: The prior arts of record individually nor in combination explicitly disclose wherein the first display mode is a mode causing the display unit to display the image captured by the camera in a predetermined field of view, and the second display mode is a mode causing the display unit to display the image captured by the camera in a wider-angle view than the first display mode and -9-when the display mode is switched to the second display mode in a state in which a position of a region to be cut out in the image captured by the camera has been adjusted in the first display mode, specify a region to be cut out for the wider-angle view based on the adjusted position, and causes the display unit to display the specified region in the second display mode, when taken in the environment of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALHA M NAWAZ whose telephone number is (571)270-5439.  The examiner can normally be reached on Flex, M-R 6:30am-3:30pm; F 8:30am-12:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe G Ustaris can be reached on 571-272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TALHA M NAWAZ/Primary Examiner, Art Unit 2483